  Case:
    Case:
        1:18-md-02820-SNLJ
           1:20-cv-00137-SNLJDoc.
             Case MDL No. 2820Doc.#: #:553
                                Document 2 Filed:
                                           Filed:
                                             154 06/19/20
                                                  06/19/20   Page:
                                                             Page: 1Page
                                                   Filed 06/19/20   1 of
                                                                      of 221PageID
                                                                            PageID
                                                                             of 2 #:
                                                                                   #: 107
                                                                                      16115




   Jun 19, 2020                     UNITED STATES JUDICIAL PANEL
                                                 on
                                     MULTIDISTRICT LITIGATION
By: Jake Kornegay D.C.



      IN RE: DICAMBA HERBICIDES LITIGATION                                                     MDL No. 2820



                                        (SEE ATTACHED SCHEDULE)



                              CONDITIONAL TRANSFER ORDER (CTO −14)



      On February 1, 2018, the Panel transferred 5 civil action(s) to the United States District Court for
      the Eastern District of Missouri for coordinated or consolidated pretrial proceedings pursuant to 28
      U.S.C. § 1407. See 289 F.Supp.3d 1345 (J.P.M.L. 2018). Since that time, 25 additional action(s)
      have been transferred to the Eastern District of Missouri. With the consent of that court, all such
      actions have been assigned to the Honorable Stephen N. Limbaugh, Jr.

      It appears that the action(s) on this conditional transfer order involve questions of fact that are
      common to the actions previously transferred to the Eastern District of Missouri and assigned to
      Judge Limbaugh.

      Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
      Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
      Eastern District of Missouri for the reasons stated in the order of February 1, 2018, and, with the
      consent of that court, assigned to the Honorable Stephen N. Limbaugh, Jr.

      This order does not become effective until it is filed in the Office of the Clerk of the United States
      District Court for the Eastern District of Missouri. The transmittal of this order to said Clerk shall be
      stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
      Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                             FOR THE PANEL:
          Jun 19, 2020



                                                             John W. Nichols
                                                             Clerk of the Panel
Case:
  Case:
      1:18-md-02820-SNLJ
         1:20-cv-00137-SNLJDoc.
           Case MDL No. 2820Doc.#: #:553
                              Document 2 Filed:
                                         Filed:
                                           154 06/19/20
                                                06/19/20   Page:
                                                           Page: 2Page
                                                 Filed 06/19/20   2 of
                                                                    of 222PageID
                                                                          PageID
                                                                           of 2 #:
                                                                                 #: 108
                                                                                    16116




   IN RE: DICAMBA HERBICIDES LITIGATION                                        MDL No. 2820



                       SCHEDULE CTO−14 − TAG−ALONG ACTIONS



     DIST       DIV.       C.A.NO.        CASE CAPTION


   ARKANSAS EASTERN

      ARE         3        20−00159       Dixon v. Monsanto Company et al
